UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4570


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

VICTOR PLOWDEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00399-WO-1)


Submitted:   January 15, 2013               Decided:   February 8, 2013


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant. Michael Francis Joseph, Assistant
United States Attorney, Timothy Nicholas Matkins, Special
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Victor Plowden appeals the district court’s judgment

imposing      a    162-month      sentence       following    his    guilty          plea   to

obstruction of commerce by robbery, in violation of 18 U.S.C.

§ 1951(a)     (2006).        On    appeal,       counsel   has    filed     a     brief      in

accordance        with    Anders   v.    California,       386    U.S.      738      (1967),

certifying that there are no meritorious issues for appeal but

questioning whether the district court imposed a substantively

unreasonable sentence.              Plowden was notified of his right to

file a pro se supplemental brief but has not done so.                                       The

Government has declined to file a response brief.                         We affirm.

              We review a sentence for reasonableness, applying a

deferential        abuse-of-discretion            standard.         Gall        v.    United

States, 552 U.S. 38, 51 (2007).                   We must first ensure that the

district court committed no significant procedural error, such

as improper calculation of the Guidelines range, insufficient

consideration of the 18 U.S.C. § 3553(a) (2006) factors and the

parties’ sentencing arguments, and inadequate explanation of the

sentence imposed.          United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010).        If the sentence is free from significant procedural

error,   we       also   review    the   substantive       reasonableness             of    the

sentence.         Id.     The sentence imposed must be “sufficient, but

not   greater      than    necessary,     to     comply    with     the    purposes”         of

sentencing.         18 U.S.C. § 3553(a).           A within-Guidelines sentence

                                             2
is presumed reasonable on appeal, and the defendant bears the

burden    to     “rebut    the    presumption      by   demonstrating       that    the

sentence    is      unreasonable     when   measured     against     the    § 3553(a)

factors.”       See United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

               After a thorough review of the record, we discern no

procedural error in the district court’s sentence.                        Further, we

conclude that neither Plowden nor the available record rebuts

the presumption of reasonableness accorded his within-Guidelines

sentence.      See id.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Plowden, in writing, of the right

to petition the Supreme Court of the United States for further

review.        If   Plowden      requests   that   a    petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in    this   court   for     leave   to   withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Plowden.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented       in   the    materials




                                            3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4